PER CURIAM.
More than two years after his plea agreement and sentencing, appellant challenged a provision of his sentence regarding electronic monitoring. If treated as a claim for post-conviction relief, the motion was untimely within the meaning of Florida Rule of Criminal Procedure 3.800(b). Furthermore, the electronic monitoring provision is not an “illegal sentence” within the meaning of Florida Rule of Criminal Procedure 3.800(a). By entering his plea and accepting the sentence, which avoided a potential thirty-five year prison sentence, appellant waived his right to make various constitutional challenges to section 948.03(5)(b)5, Florida Statutes (2001).
Affirmed.
KLEIN, GROSS and MAY, JJ., concur.